DUGGAN, J.,
dissenting. Because I disagree with the majority’s narrow interpretation of New Hampshire Administrative Rule, Wt 302.04(a)(7), I respectfully dissent. Moreover, the superior court’s ruling was based on independent grounds which DOT has not challenged on appeal and which require us to affirm the superior court’s decision.
Pursuant to Rule 302.04(a), an applicant for a permit to dredge or fill wetlands must:
demonstrate by plan and example that the following factors have been considered in [its] design in assessing the impact of the proposed project to areas and environments under the department’s jurisdiction:
(7) The impact on plants, fish, and wildlife including:
a. Rare, special concern species;
b. State and federally listed threatened and endangered species;
c. Species at the extremities of their ranges;
d. Migratory fish and wildlife; and
e. Exemplary natural communities identified by the New Hampshire Natural Heritage Inventory (NHI) — Department of Resources and Economic Development.
N.H. Admin. Rules, Wt 302.04(a)(7).
In this case, the Wetlands Council interpreted Rule 302.04(a)(7) as “requiring applicants to assess impacts to rare, threatened and endangered and migratory fish and wildlife and NHI communities; no other wildlife concerns are included in the rules.” The superior court ruled that the Wetlands Council’s interpretation of the rale was “too narrow.” As the superior court explained, “The use of the word ‘including’ indicates that the list is not meant to be exhaustive. Moreover, the rules governing *10the permitting process are to be applied to ‘meet the purpose expressed by RSA482-A:1.”’
In interpreting Rule 302.04(a)(7), the majority relies upon Roberts v. General Motors Corp., 138 N.H. 532 (1994), a case that interpreted the phrase “including but not limited to” as it appears in the Consumer Protection Act. There is no need, however, to examine how we have analyzed similar language in other statutes to interpret the scope of Rule 302.04(a)(7) because the rules of the Wetlands Council expressly dictate how Rule 302.04 is to be interpreted.
Specifically, New Hampshire Administrative Rule, Wt 302.02 states that the rules governing the permitting process are to be applied to “meet the purpose expressed by RSA 482-A:l.” N.H. ADMIN. RULES, Wt 302.02. Thus, in order to comply with the rules, applicants must consider the impact of a project in light of the purpose expressed by RSA 482-A:l.
The purpose expressed by RSA 482-A:l is broad. The statute is designed “to protect ... wetlands ... from despoliation ,.. because such despoliation ... will adversely affect the value of such areas as sources of nutrients for finfish, Crustacea, shellfish and wildlife of significant value, [and] will damage or destroy habitats and reproduction areas for plants, fish and wildlife of importance____” RSA 482-A:l (2001). The purpose of the statute is not limited to protecting the five categories of plants, fish and wildlife listed in Rule 302.04(a)(7). Instead, the scope of protection is only limited by the phrases “of significant value” and “of importance.”
Rather than requiring DOT to consider the impact on all plants, fish and wildlife that are “of importance” or that are “of significant value,” the Wetlands Council interpreted Rule 302.04(a)(7) to require DOT to assess the impact only “to rare, threatened and endangered and migratory fish and wildlife and NHI communities.” Because the Wetlands Council was bound by its own regulations to construe Rule 302.04(a)(7) broadly in light of the purpose expressed by RSA 482-A:l and it failed to do so, the superior court correctly ruled that the Council’s narrow interpretation was error.
Even if we accept a narrow interpretation of Rule 302.04(a)(7), the superior court’s order must be affirmed because it was based on independent grounds which DOT has not challenged on appeal. Specifically, the superior court ruled that DOT failed to comply with Rules 302.04(a)(7), 302.04(a)(16) and 302.04(a)(17).
With regard to DOT’s failure to comply with Rule 302.04(a)(7), the superior court granted the following two findings and made the following rulings based on the record and exhibits:
*1127. The Ashuelot River corridor, which runs through the project area, is a migratory route for raptors, waterfowl, and songbirds and provides feeding areas for bald eagles. According to the New Hampshire Fish and Game Department:
The state threatened and endangered wildlife species we have records for in the Keene and Swanzey areas include the bald eagle, peregrine falcon, northern harrier, Cooper’s hawk, common loon, common nighthawk and the osprey. Most of these records are of migrants observed in the area. Species with potentially undocumented nest locations would include Cooper’s hawk and the common nighthawk.
28. DOT conducted no analysis of the extent to which its proposed project will impact the above bird species.
Based on the information set forth above, the superior court found that DOT conducted no analysis of the impact on these threatened, migratory and endangered species. The trial court thus ruled, based on this independent ground, that DOT failed to comply with Rule 302.04(a)(7).
Wholly apart from Rule 302.04(a)(7), there is another completely separate and independent ground for the superior court’s decision under Rules 302.04(a)(16) and 302.04(a)(17).
The superior court granted six other findings and made the following rulings based on the record and exhibits:
33. During the pendency of DOT’s wetland permit application, a wetlands permit application also was pending for a large retail development to be located in the vicinity of the northwest quadrant of the “T” intersection.
34. According to DES, DOT provided no analysis of the cumulative impacts that would occur should a permit for the above-mentioned retail development be granted, or should other, unidentified projects occur.
35. DOT acknowledges that portions of some wetlands will be directly impacted, and that the residual portions of such wetlands can be indirectly impacted.
36. DOT failed to properly assess the project’s indirect impacts on the values and functions of the residual portions of wetlands which will not be directly filled.
41. DES’s permit decision is unlawful and unreasonable, as is the Wetland Council’s affirmance thereof, because DOT failed in *12its burden to address cumulative impacts. See Rule Env-Wt 802M(a)(16).
42. DES’s permit decision is unlawful and unreasonable, as is the Wetland Council’s affirmance thereof, because DOT failed in its burden to assess the impact of the proposed project on the values and functions of entire wetlands or wetlands complexes within the project area.
Rules 302.04(a)(16) and (17) require the applicant to demonstrate that it has considered:
16. The cumulative impact that would result if all parties owning or abutting a portion of the affected wetland or wetland complex were also permitted alterations to the wetland proportional to the extent of their property rights. For example, an applicant who owned only a portion of a wetland would document his percentage of ownership of that wetland and the percentage of that ownership that would be impacted;
17. The impact of the proposed project on the values and functions of the total wetland or wetland complex____
N.H. Admin. Rules, Wt 302.04(a)(16), (17).
Given the clear requirements of subsections (16) and (17) of Rule 302.04(a) and the superior court’s findings, this constitutes another independent basis to affirm the superior court.
On appeal, DOT does not dispute the substance of these findings and rulings. Rather, DOT argues that the superior court did not base its decision on these findings and rulings. DOT points out that towards the end of its twelve-page decision, the court stated: “Because the Court finds that the Wetlands Council’s decision to uphold the DES’s issuance of the permit was unreasonable and unlawful for the above reasons, the Court need not address the CLF’s remaining arguments.” The court’s order then states, in a separate paragraph entitled “Conclusion,” that: “For all of the above reasons, the DES’s approval of the DOT’S permit application and the Wetlands Council’s subsequent affirmance are VACATED.” Immediately following this paragraph, the court specifically ruled on the requests for findings of fact and rulings of law submitted by CLF and by DOT.
DOT argues that because the superior court stated that its ruling was based on the “above reasons” and the findings and rulings come after that, we should not consider the findings and rulings because they are “irrelevant.” This argument ignores the practice of superior court judges and is inconsistent with a fair reading of the court’s order in this case.
*13This court reviews hundreds of decisions by superior court judges. It is common practice for those judges to place their rulings on requested findings of fact and rulings of law at the end of their opinions. In this case, the opinion follows this common format. We thus should attach no legal significance to the fact that the findings and rulings follow the conclusion.
More fundamentally, the rulings here were hardly an afterthought. The court obviously went through the requests carefully and individually. The court specifically identified those which were granted, denied or neither granted nor denied. Indeed, the superior court judge took the time to redraft two of the requests. Given the superior court’s extensive attention to the rulings, it is wholly artificial to conclude that, because the court stated that its decision was based on the “above reasons,” the court’s rulings on the requests were a meaningless exercise and that we are free to ignore them. The court’s rulings constitute a separate, independent basis to affirm the superior court’s order.
Finally, the majority only implicitly addresses and rejects the fourth issue raised by DOT on this appeal. DOT argues that: “Administrative rules adopted under a general enabling statute may not lawfully be interpreted to outweigh specifically delegated statutory authority of a state agency.” DOT argues that because DOT is empowered to “exercise control over all matters related to the location and design of New Hampshire’s Highways,” it follows that “[a]bsent evidence of an abuse of discretion, NHDES accords deference to NHDOT’s design criteria. This respectful deference is in accord with proper statutory construction.” DOT argues that the superior court erred by not recognizing this deference.
DOT seems to be arguing that when DES reviews permit applications from DOT, DES must defer to DOT’s statutory authority and expertise and review DOT’s application only for an “abuse of discretion.” Presumably, under DOT’s analysis, all other applicants would be subject to a different and more rigorous standard.
DOT’s argument is simply inconsistent with the plain language of RSA chapter 482-A. The statute applies to any “person” who submits an application to dredge or fill wetlands. “Person” is defined to include “governmental departments and agencies.” RSA 482-A:2, VI (Supp. 2002). Nothing in the statute even remotely suggests that DOT is to receive different or more favorable treatment than any other applicant.
For these reasons, I respectfully dissent from the majority opinion.